UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:SEPTEMBER 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-33796 CHIMERA INVESTMENT CORPORATION (Exact name of Registrant as specified in its Charter) MARYLAND 26-0630461 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 454-3759 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at November 14, 2011 Common Stock, $.01 par value CHIMERA INVESTMENT CORPORATION FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition at September 30, 2011 (Unaudited) and December 31, 2010 (Derived from the audited consolidated financial statements at December 31, 2010) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Quarters and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 55 Part II.OTHER INFORMATION Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 Item 5. Other Information 57 Item 6. Exhibits 59 SIGNATURES 60 CERTIFICATIONS i CHIMERAINVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share and per share data) September 30, 2011 (unaudited) December 31, 2010 Assets: Cash and cash equivalents $ $ Non-Agency RMBS, at fair value Senior ($146.4 million and $484.1 million resulting from consolidation of VIEs) Subordinated ($1.4 billion and $1.5 billion resulting from consolidation of VIEs) Senior, non-retained (held in consolidated VIEs) Agency RMBS, at fair value Securitized loans held for investment (held in consolidated VIEs), net of allowance for loan losses of $7.0 million and $6.6 million, respectively Accrued interest receivable Other assets Total assets $ $ Liabilities: Repurchase agreements, Agency RMBS($4.4 billion and $1.7 billion of RMBS pledged as collateral, respectively) $ $ Repurchase agreements, non-Agency RMBS($0.0 and $249.4 million of RMBS pledged as collateral, respectively) - Securitized debt, loans held for investment, issued by consolidated VIEs ($286.0 million and $353.5 million of securitized loans pledged as collateral, respectively) Securitized debt, non-Agency RMBS, issued by consolidated VIEs, non-retained ($3.6 billion and $4.4 billion of RMBS pledged as collateral, respectively) Payable for investments purchased - Accrued interest payable Dividends payable Accounts payable and other liabilities Investment management fees payable to affiliate Interest rate swaps, at fair value ($50.4 million and $12.8 million of RMBS pledged as collateral, respectively) Total liabilities $ $ Stockholders' Equity: Common stock: par value $0.01 per share; 1,500,000,000 shares authorized,1,027,246,793 and 1,027,034,357 shares issued and outstanding, respectively $ $ Additional paid-in-capital Accumulated other comprehensive income (loss) Retained earnings (accumulated deficit) ) ) Total stockholders' equity $ $ Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 1 CHIMERAINVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (dollars in thousands, except share and per share data) (unaudited) For the Quarter Ended For the Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Net Interest Income: Interest income $ Interest expense Interest income, non-retained Interest expense, non-retained Net interest income (expense) Other-than-temporary impairments: Total other-than-temporary impairment losses ) Non-credit portion of loss recognized in other comprehensive income (loss) Net other-than-temporary credit impairment losses ) Other gains (losses): Unrealized gains (losses) on interest rate swaps ) Realized gains (losses) on interest rate swaps ) Gains (losses) on interest rate swaps ) Net gains (losses) on interest-only RMBS 52 - ) - Net gains (losses) on embedded derivatives in interest-only RMBS ) - ) - Realized gains (losses) on sales of investments, net 28 Total other gains (losses) Net investment income (loss) Other expenses: Management fee Provision for loan losses - General and administrative expenses Total other expenses Income (loss) before income taxes Income taxes ) Net income (loss) $ Net income (loss) per share-basic and diluted $ Weighted average number of shares outstanding-basic and diluted Comprehensive income (loss): Net income (loss) $ Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities, net ) ) Reclassification adjustment for net losses included in net income (loss) for other-than-temporary credit impairment losses Reclassification adjustment for net realized losses (gains) included in net income (loss) Other comprehensive income (loss) ) ) Comprehensive income (loss) $ See notes to consolidated financial statements. 2 CHIMERA INVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (dollars in thousands, except per share data) (unaudited) Common Stock Par Value Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings (Accumulated Deficit) Total Balance, December 31, 2009 $ $ $ ) $ ) $ Net income (loss) - - - Cumulative effect of change in accounting principle - - - ) ) Other comprehensive income (loss) - - - Proceeds from direct purchase and dividend reinvestment - - - Proceeds from common stock offerings - - Restricted stock grants 1 - - Common dividends declared, $0.52 per share - - - ) ) Balance, September 30, 2010 $ ) $ Balance, December 31, 2010 $ ) $ Net income (loss) - - - Other comprehensive income (loss) - - ) - ) Proceeds from direct purchase and dividend reinvestment 3 - - Proceeds from common stock offerings - 7 - - 7 Restricted stock grants - - - Common dividends declared, $0.40 per share - - - ) ) Balance, September 30, 2011 $ ) $ See notes to consolidated financial statements. 3 CHIMERA INVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For the Nine Months Ended September 30, 2011 September 30, 2010 Cash Flows From Operating Activities: Net income (loss) $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: (Accretion) amortization of investment discounts/premiums ) ) (Accretion) amortization of debt issue costs of securitized debt, non-retained Unrealized losses (gains) on interest rate swaps Net losses (gains) on interest-only RMBS - Unrealized losses (gains) on embedded derivatives in interest-only RMBS - Realized losses (gains) on sales of investments ) ) Net other-than-temporary credit impairment losses Provision for loan losses Restricted stock grants Changes in operating assets: Decrease (increase) in accrued interest receivable ) ) Decrease (increase) in other assets Changes in operating liabilities: Increase (decrease) in accounts payable and other liabilities Increase (decrease) in investment management fees payable to affiliate Increase (decrease) in accrued interest payable ) Net cash provided by (used in) operating activities $ $ Cash Flows From Investing Activities: Mortgage-Backed Securities portfolio: Purchases $ ) $ ) Sales Principal payments Mortgage-Backed Securities portfolio, non-retained: Principal payments Securitized loans: Principal payments Net cash provided by (used in) investing activities $ ) $ ) Cash Flows From Financing Activities: Proceeds from repurchase agreements $ $ Payments on repurchase agreements ) ) Net proceeds from common stock offerings 7 Payments on securitized debt borrowings, loans held for investment ) ) Proceeds from securitized debt borrowings, non-retained Payments on securitized debt borrowings, non-retained ) ) Net proceeds from direct purchase and dividend reinvestment Common dividends paid ) ) Net cash provided by (used in) financing activities $ $ Net increase (decrease) in cash and cash equivalents $ $ ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements. 4 CHIMERA INVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW (dollars in thousands) (unaudited) Supplemental disclosure of cash flow information: Interest paid $ $ Taxes paid $
